 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 696 
In the House of Representatives, U. S.,

September 23, 2009
 
RESOLUTION 
Acknowledging and congratulating Western Wyoming Community College in Southwest Wyoming on the occasion of its 50th anniversary of service to the students and citizens of the State of Wyoming. 
 
 
Whereas Western Wyoming Community College was established in 1959 through the efforts of a citizens committee and a general election that formed the original district; 
Whereas the College began classes in Rock Springs High School, moved to the Reliance School, and then finally moved to its present College Drive location in Rock Springs in 1969; 
Whereas the College opened an extended campus in Green River in 1975; 
Whereas these expansions were made possible in part by the Sweetwater County voters, who approved 3 general obligation bond issues, leading to the construction of Western’s current award-winning structure; 
Whereas the College’s service area now encompasses all of Southwestern Wyoming, including Sweetwater, Uinta, Carbon, Sublette, and Lincoln counties; 
Whereas the College has grown from serving 40 students during the fall semester of 1959 to currently serving over 4,000 credit and 2,000 community education students each semester; 
Whereas the College adheres to its Guiding Principles: Learning is our Purpose, Students are our Focus, Employees are our Most Important Resource, The Community is our Partner, Adapting to Change Defines our Future, and Ethical Standards Guide our Actions; 
Whereas the College embodies these principles in its motto: A commitment to quality and success; 
Whereas the College is a valued partner with industry, education, and local business in its service area to provide transfer and technical education, workforce training, cultural and athletic activities, and community education courses; 
Whereas the College is the fifth of 7 comprehensive community colleges in Wyoming, and a vital part of Wyoming’s higher education system; 
Whereas the transfer agreement between Wyoming’s community colleges and the University of Wyoming creates a seamless transition for students wishing to continue their education; and 
Whereas the fall of 2009 marks the 50th anniversary of the establishment of Western Wyoming Community College: Now, therefore, be it  
 
That the House of Representatives acknowledges and congratulates Western Wyoming Community College in Southwest Wyoming on the occasion of its 50th anniversary of service to the students and citizens of the State of Wyoming. 
 
Lorraine C. Miller,Clerk.
